

	

		II

		109th CONGRESS

		1st Session

		S. 2085

		IN THE SENATE OF THE UNITED STATES

		

			December 13, 2005

			Mr. Baucus introduced

			 the following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To provide a supplemental payment to assist agricultural

		  producers in mitigating increasing input costs, including energy and fertilizer

		  costs.

	

	

		1.Supplemental payment

			(a)In

			 generalTo assist

			 agricultural producers in mitigating increasing input costs (including energy

			 and fertilizer costs), the Secretary of Agriculture shall make available to

			 producers on a farm that are eligible for a direct payment under section 1103

			 or 1303 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7913,

			 7953) a supplemental payment equal to the amount of the direct payment that the

			 producers on the farm received for the 2005 crop under that section.

			(b)AdministrationThe

			 Secretary shall use the funds, facilities, and authorities of the Commodity

			 Credit Corporation to carry out this section.

			(c)Emergency

			 designationThe amounts made available by the transfer of funds

			 in or pursuant to this section are designated as an emergency requirement

			 pursuant to section 402 of H. Con. Res. 95 (109th Congress).

			

